              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
                        1:21-cv-123-MR-WCM

ALBERT ROBINSON                   )
                                  )
                 Plaintiff        )
                                  )
v.                                )                        ORDER
                                  )
DAVID KEITH OAKS, Esq;            )
DAVID K. OAKS, P.A.;              )
SECTION 23 PROPERTY OWNER’S       )
ASSOCIATION, INC.;                )
SECTION 23, PROPERTY OWNER’S      )
ASSOCIATION, INC.;                )
JOHN EDWARD SPAINHOUR;            )
MCANGUS, GOUDELOCK & COURIE, )
PLLC;                             )
DR. D.V. RAO;                     )
FIVE OAKS INVESTMENTS, INC.; and )
THE DAVID K. OAKS PERSONAL        )
TRUST,                            )
                                  )
                                  )
                 Defendants.      )
_________________________________ )

      This matter is before the Court following the filing of Motions to Dismiss

by certain Defendants (Docs. 34 & 37), as well as Plaintiff’s Motion to Compel

Opposing Counsel to Engage in a Rule 26(f) Meeting and Adhere to F.R.C.P.

26 (Doc. 36).
      I.    Motions to Dismiss

      The Court ADVISES Plaintiff Albert Robinson, who appears pro se in

this matter, that on July 6, 2021, Defendants David K. Oaks, P.A. and Five

Oaks Investments, Inc. filed a Motion to Dismiss which asks the Court to

dismiss Plaintiff’s First Amended Complaint “for Lack of Personal

Jurisdiction, Improper Venue or alternatively to transfer venue pursuant to

Federal Rules of Civil Procedure 12(b)(2) and (3).”

      The Court FURTHER ADVISES Plaintiff that on July 6, 2021,

“Defendant Section 23 Property Owners Association, Inc., a/k/a Section 23,

Property Owners Association, Inc.” filed a Motion to Dismiss which asks the

Court to dismiss Plaintiff’s First Amended Complaint “pursuant to Fed. R.

12(b)(6) on the grounds that there already has been an adjudication on the

merits between the parties and that res judicata bars this action and Plaintiff

has failed to state a claim.”

      Plaintiff is strongly encouraged to review both of these Motions to

Dismiss and the supporting briefs carefully. Plaintiff is also strongly

encouraged to review the Local Rules of this district.

      Plaintiff is FURTHER ADVISED that the current deadline for Plaintiff

to respond to both Motions to Dismiss is July 20, 2021 and that if he does not

submit responses to the Motions to Dismiss by that date, or by such later date
if a request for an extension of his deadline is requested and allowed, the Court

may proceed to consider the Motions to Dismiss without hearing from him.

      II.   Motion to Compel

      As to Plaintiff’s Motion to Compel, Local Civil Rule 16.1(a) requires that

parties confer and conduct an initial attorneys’ conference as soon as

practicable and in any event not later than fourteen days from joinder of the

issues. Joinder of the issues occurs when the final answer to a complaint has

been filed or the time for doing so has expired. Local Civil Rule 16.1(d).

      In this case, Plaintiff filed a First Amended Complaint (Doc. 30) on June

23, 2021. All parties have not yet filed answers or other responses to that

pleading and it does not appear that the deadline for all parties to do so has

expired. Further, as noted above, some parties have filed motions to dismiss

which are pending. Consequently, the issues have not joined and Plaintiff’s

Motion to Compel Opposing Counsel to Engage in a Rule 26(f) Meeting and

Adhere to F.R.C.P. 26 (Doc. 36) will be DENIED WITHOUT PREJUDICE AS

PREMATURE.

      It is so ordered.

                              Signed: July 8, 2021
